SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

654
CA 11-00243
PRESENT: SCUDDER, P.J., FAHEY, LINDLEY, GREEN, AND GORSKI, JJ.


EUGENE C. ARMANI, PLAINTIFF-APPELLANT,

                     V                                           ORDER

GERALDINE C. ARMANI, DEFENDANT-RESPONDENT.


MEGGESTO, CROSSETT & VALERINO, LLP, SYRACUSE (JAMES A. MEGGESTO OF
COUNSEL), FOR PLAINTIFF-APPELLANT.

HANCOCK & ESTABROOK, LLP, SYRACUSE (JANET D. CALLAHAN OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Jefferson County (Hugh
A. Gilbert, J.), entered May 24, 2010. The order granted the motions
of defendant for summary judgment and denied the cross motions of
plaintiff for summary judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   June 10, 2011                        Patricia L. Morgan
                                                Clerk of the Court